Title: From George Washington to John Jay, 1 March 1777
From: Washington, George
To: Jay, John



Middlebrook, March 1, 1777.
 [Private.]Dear Sir:

I have been a little surprised that the several important pieces of intelligence lately received from Europe (such parts of it, I mean, as are circulated without reserve in conversation) have not been given to the public in a manner calculated to attract the attention and impress the minds of the people. As they are now propagated, they run through the country in a variety of forms, are confounded in the common mass of general rumors, and lose a real part of their effect. It would certainly be attended with many valuable consequences if they could be given to the people in some more authentic and pointed manner. It would assist the measures taken to restore our currency, promote the recruiting of the army and our other military arrangements, and give a certain spring to our affairs in general.
Congress may have particular reasons for not communicating the intelligence officially (which would certainly be the best mode if it could be done), but if it can not it were to be wished that as much as is intended to be commonly known could be published in as striking a way, and with as great an appearance of authority as may be consistent with propriety.

I have taken the liberty to trouble you with this hint, as sometimes things the most obvious escape attention. If you agree with me in sentiment, you will easily fall upon the most proper mode for answering the purpose. With great esteem, etc.,

Geo. Washington.

